The opinion of the court was delivered by
Redfield, J.
If the statute of the general assembly of this state, passed in the year 1825, requiring buildings on public lands to be appraised and set in the list of the occupiers of such lands, was unconstitutional, then the plaintiff is entitled to recover in this action. For the town, having proceeded to appraise such buildings and set them in the list of the plaintiff, and having compelled him to pay taxes on such list, we see no good reason why the money, thus wrongfully taken from the plaintiff, and put into the treasury of the town, might not be recovered in this form of action.
If these lands, sequestered by the legislature to “ pious and charitable uses,” are perpetually exempt from taxation, we see no reason why the legislature should be permitted to tax buildings, erected upon them by the lessees. If this could be done, it would wholly defeat all the beneficial operation of the exemption. For if the legislature have the right of taxation over any given property or possession, that power is admitted to be unlimited and uncontrollable, except by their own discretion. If they can tax these build*530ings, they can tax them to any extent, even so as to render the use of the land wholly valueless. We think such an exemption, if it exist, should receive a liberal interpretation, and such an enlarged extension as to carry into full effect the object of the grantors, and so as not to defeat, or abridge, the reasonable expectations of the grantees.
We come then to the principal question; was this land, at the time of passing the act in question, made perpetually exempt from taxation ? Such an exemption from taxation as would deprive the legislature of the power to tax these lands, could only be claimed on the ground that it did, at the time of the grant, form a condition or else a consideration of such grant. For it is only^to that extent that legislative grants have been considered contracts, within the meaning of the United States constitution, prohibiting the states from passing any law “ impairing the obligations of contracts.” Chief Justice Marshall, in the case of Dartmouth College v. Woodward, 4 Wheaton, 518, (4 Cond. 539,) says, “ the provision of the constitution never has been understood to embrace other contracts than those which respect property, or some objects of value, and confer rights which may be asserted in a court of justice.” Similar language was made use of, by the same distinguished jurist, in the case of Fletcher v. Peck, 6 Cranch, 87, (2 Cond. 308) which is one of the leading cases in the U. S. Supreme Court upon this subject.
Where lands are granted by the legislature to private persons, either natural or artificial, and conditions beneficial to the grantee are annexed to the grant, there can be no good ground of doubt that both the grant and all such conditions are irrevocable ; and any act of the legislature repealing such grant, or annulling such conditions, is absolutely void. And it is not perhaps important whether such grant was upon any pecuniary consideration or not. If it was in its terms general and perpetual, and there was no implied limitation, or right of revocation, and the grant was fully executed and accepted, it would not perhaps be important whether it was upon a sale or gift. In the present case there was not, in the terms of the charter of the town of Randolph, any express exemption of this right of land from taxation. There- was no act of the legislature, connected with the granting of the charter,. *531which contained any declaration to that effect. Had this been the case, it would have been of the same effect as if that condition had been contained in the charter of the town. That was the fact in the case of the State of New Jersey v. Willson, 2 Peters’ Cond. R. 457. The state of New Jersey received an equivalent for the land purchased for the Indians, and in consideration of such equivalent passed an express statute, declaring such lands forever exempt from “ all taxes.” To hold, then, that such lands could be subjected to taxation by any future legislature, would be to allow them to rescind one important condition of the grant.
But, in the present case, it is not claimed that any such condition was, in express terms, annexed to the grant.
Neither was there any constitutional, or other general provision of the law, then in force, whereby all lands granted by the state, or by individuals, to pious and charitable uses, were declared perpetually exempt from taxation. The only statute, or law, in force at the time this charter was granted, which is relied upon by the plaintiff, was the general listing law, which provided that ministers of the gospel and the president of the college, “ shall have all their property., lying in the same town where they dwell, exempt: “ As also shall all lands in the state sequestered to public, pious and charitable uses, be exempted.” This enactment is contained in a proviso to the general listing act, which was in force both at the time the charter of Randolph was granted, and when the land in question was leased by the selectmen of that town. Now, it is in vain to say that'this is equivalent to a general declaration by the legislature that all such lands should be forever exempt from taxation. If there had been such a law in force at the time of the charter, I admit its provisions would have formed conditions of the grant, and the state could not have repealed such conditions, or been allowed to violate them. But any attempt to raise such an inference from such premises, must signally fail. It is not upon any doubtful basis, that any court will feel justified in declaring an act of the legislature unconstitutional. And the fact that this property, at the time the charter of Randolph was granted, was exempt from taxation, argues no more in ’favor of a perpetual exemption, than the fact that wilderness land has always been exempt from taxation at the time it was granted *532by the state, will justify the inference that such lands, by the terms of the grant, were never to be taxed until improved.
In all the cases cited from the Connecticut Reports, the exemption of the property from taxation is based upon the act of 1702, which, in terms, declares that all such lands, &c., as have been or shall be given, &c., shall be exempt from taxes. Here the exemption is a condition of the gift. And with great propriety did that court hold the exemption to be beyond the control of the legislature, so far as lands granted, while that statute was in force, were concerned.
It only remains to consider the effect of the act of 1814, which, in effect, provides that all lands granted to public, pious and charitable uses, shall be forever exempt from taxation. It is at once obvious that lands granted by the state for these uses, while that statute was in force, would take that exemption, as one of the conditions of the grant, as was held in the Connecticut cases. But that statute could have no effect upon former grants, except while it continued in force. After land of the state is once granted, and its uses declared, the legislature (unless some reservation is made,) have no more control over it than they have over any other property in the state. It was a1' simple act of ordinary legislation, so far as this land was concerned, which had been granted and leased many years before. The legislature of 1814 could no more bind any future legislature, in regard to exempting public land from taxation, than they could upon any other subject. A statute providing that all land should forever be exempt from taxation, would be of the same force, and as irrepealable as this statute. The argument might be carried further with perfect truth, but it is not deemed necessary.
Judgment affirmed.